DETAILED ACTION
Declaration
	The Examiner acknowledges the 1.132 declaration filed 01/07/2021. This declaration has been fully considered but has not been found persuasive to overcome the outstanding 112 written description rejections.
	The filed declaration is largely directed to stating the embodiment of figure 18 is meant to be generic while the embodiment of figure 19 is a more specific representation, therefore one of ordinary skill in the art would understand that the more specific features of fig.19 could be implemented in place of the generic features in fig.18.
	The Examiner notes that this argument, and the remainder of the declaration, do not provide evidence of support in the specification for the combination of the claimed subject matter. The declaration essentially states it would be obvious to replace more generic features (pump type, fiber support type) of fig.18 with the specific features taught to be used in fig.19. The Examiner notes the specification is a document which is meant to clearly disclose the claimed invention as opposed to a document which is used to make obvious the claimed invention. As no particular evidence of clear support is described in the declaration, and no argument that the specific pump type and fiber support type of fig.19 are inherently found in the embodiment of fig.18, the declaration is found not to be persuasive.
	As mentioned as a possibility to the Applicant in the interview of 01/06/2021, this declaration, along with a discussion of the specification and claimed subject matter, was presented to the Examiner’s supervisor as well as a quality control specialist. Agreement was reached with respect to the present filing not being persuasive.
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.

The Examiner repeats the response to arguments from 10/07/2020 as the current Remarks largely follow the previously filed Remarks:
The Applicant has argued the previous 112 rejection is not proper as fig.18 shows the basic optical scheme of the laser transmitter while fig.19 shows a chip scale integration of the laser.
The Examiner agrees that figures 18 and 19 show different configurations of the laser device(s).
The Applicant has further argued fig.19 provides proper support for an etched v-groove support for positioning fibers.
The Examiner agrees that figure 19 provides support for a fiber support. The question at hand is not whether the Applicants had possession of the single v-groove fiber support element, but whether such a support was disclosed to be used with the embodiment depicted at figure 18 and described at [0072] of the original specification.
The Applicants have requested the Examiner provide support from the MPEP for the assertion that since the “originally filed specification does not teach the combination of elements” that features of fig.19 are not applicable to features illustrated at fig.18.
The Examiner points to MPEP 2163 I para.2 which states (emphasis added) “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” and MPEP 2163 I B para.4 (emphasis added) “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”. 
The claimed invention at issue, as outlined by claims 1 and 10, is that of a complete laser system which includes a plurality of components which include lenses, apertures, gratings, an active medium and a pumping source among other things. The claimed invention is not directed to an individual element consisting of a v-groove etched fiber pumping mount. The Examiner’s position is that the original disclosure does not teach the combination of elements to be used together as is claimed. Claim 10 previously, and now both claims 1 and 10, fail this test as the original specification does not clearly disclose the combination of elements outlined therein used in a single system.
The Applicant has argued that as fig.18 is a more general embodiment and while fig.19 is a more specific implementation, the specifics are therefore included in the more general architecture.
The Examiner does not agree. The originally filed specification makes no mention of components from one embodiment, broad or otherwise, being made use of in another embodiment, narrow or otherwise. The Examiner notes:
"[A] description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention." Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559 , 1567 (Fed. Cir. 1997).
The written description "must clearly allow [a PHOSITA] to recognize that the inventor invented what is claimed," such that "the disclosure of the application relied upon reasonably conveys to [a PHOSITA] that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3 d 1336 , 1351 (Fed. Cir. 2010)
 ("It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite the use of etched v-grooves for connecting fibers as well as pumping via fiber laser or fiber coupled diode lasers. These features are only described in relation to figure 19 of the instant application. Other features of the claim such as: pump focusing system, HR mirror, intracavity lens, aperture, and collimating lens are only taught to be used in the system of fig.18. The originally filed specification does not teach the combination of the elements, making the combination new matter.
It is further noted that the description of fig.18 ([0072]) only teaches the use of “diode stripes” or a “fiber bunch” for the pump system. The newly claimed “fiber laser” or “fiber coupled diode lasers” 

Claim 10 has been amended to recite the use of etched v-grooves for connecting fibers as well as the pumping source to be integrated into the multiline cavity. These features are only described in relation to figure 19 of the instant application. Other features of the claim such as: pump focusing system, HR mirror, intracavity lens, aperture, and collimating lens are only taught to be used in the system of fig.18. The originally filed specification does not teach the combination of the elements, making the combination new matter.

For purposes of examination, the above features stated as being new matter were examined on the merits and were not found to be taught by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828